Title: From George Washington to Robert Howe, 7 May 1781
From: Washington, George
To: Howe, Robert


                        

                            Dear SirHead Quarters New Windsor 7th May 1781.
                        
                        I have received your favors of the 12th of April from portsmouth and 19th from Boston.
                        Business of a very urgent public nature will oblige me to send General Heath immediately to the Eastern
                            States—I am therefore under the necessity of desiring your Return as speedily as possible to take the command at West
                            point, which, with all its dependencies, will be left with only one Brigadier. I am Dear Sir Yr most obt Servt. 

                    